

Exhibit 10(tt)




EMPLOYMENT AGREEMENT




THIS AGREEMENT (this “Agreement”), made in Stamford, Connecticut as of January
20, 2016, between United Rentals, Inc., a Delaware corporation (the “Company”),
and Craig Pintoff (“Executive”).
WHEREAS, the Company desires to employ Executive as its SVP General Counsel, and
Executive desires to accept such employment on the terms and conditions
hereinafter set forth;
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:
1.At Will Employment.
Executive will be employed by the Company at will, which means that either
Executive or the Company may terminate the employment relationship at any time
and for any reason or no reason. Notwithstanding the foregoing, following the
termination of Executive’s employment, Executive shall be entitled to the
compensation and benefits provided for in Section 4 of this Agreement, as
applicable depending on the circumstances of such termination, in accordance
with such provisions.
2.Employment.
(a)Employment by the Company. Executive agrees to be employed by the Company
upon the terms and subject to the conditions set forth in this Agreement.
Executive shall serve as the SVP General Counsel.
(b)Performance of Duties. During his employment, Executive shall faithfully and
diligently perform Executive’s duties in conformity with the directions of the
President and Chief Executive Officer of the Company and serve the Company to
the best of Executive’s ability. Executive shall devote his full business time
and best efforts to the business and affairs of the Company. In his capacity as
SVP General Counsel, he shall have such duties and responsibilities, including
responsibility for leading the Company’s Human Resources function, as are
customary for Executive’s position and any other duties and responsibilities he
may be assigned by the President and Chief Executive Officer of the Company
consistent with Executive’s position and title.
(c)Place of Performance. Executive shall be based at the Company’s offices in
Stamford, Connecticut. Executive recognizes that his duties will require, at the
Company’s expense, routine travel to domestic and international locations.
3.Compensation and Benefits.
(a)Base Salary. The Company agrees to pay to Executive a base salary (“Base
Salary”) at the annual rate of $475,000.00. The Compensation Committee of the
Board of Directors of the Company may determine in its sole discretion to
increase, but not decrease the Base Salary. Payments of the Base Salary shall be
payable in equal installments in accordance with the Company’s standard payroll
practices.
(b)Annual Incentive Bonus Plan. With respect to each year during Executive’s
employment hereunder, Executive shall be eligible to receive an annual cash
incentive bonus (the “Annual Bonus”) pursuant to the terms of the United
Rentals, Inc. 2014 Annual Incentive Compensation Plan or any successor plan
thereto, as it may be amended from time to time (the “Annual Incentive Plan”).
Executive’s target incentive opportunity under the Annual Incentive Plan shall
be 80% of Base Salary (as at the beginning of the applicable performance
period). Executive has been determined by the Committee



--------------------------------------------------------------------------------



(as defined in the Annual Incentive Plan) to be a Participant (as defined in the
Annual Incentive Plan) under the Annual Incentive Plan, and Executive’s
Performance Goals (as defined in the Annual Incentive Plan) shall be determined
by the Committee (as defined in the Annual Incentive Plan) in accordance with
Section 5 of the Annual Incentive Plan (or the corresponding section of any
successor plan). The Annual Bonus for a year (if any) shall be paid to Executive
in accordance with Section 6 of the Annual Incentive Plan (or the corresponding
section of any successor plan).
(c)Award Grant. Executive will be eligible to participate in long-term incentive
programs maintained by the Company from time to time in the sole discretion of
the Company. Any such long-term incentive awards will be subject to the terms
and conditions set forth in the applicable plan and award agreement
(d)Benefits and Perquisites. Executive shall be entitled to participate in, to
the extent Executive is otherwise eligible under the terms thereof, the benefit
plans and programs, and receive the benefits and perquisites, generally provided
by the Company to executives of the Company, including without limitation family
medical insurance (subject to applicable employee contributions). Executive
shall be entitled to not less than 20 vacation days per year, such days to be
accrued and used in accordance with Company policy.
(e)Business Expenses. The Company agrees to reimburse Executive for all
reasonable and necessary travel, business entertainment and other business
expenses incurred by Executive in connection with the performance of his duties
under this Agreement in accordance with, and subject to, the Company’s standard
policies and procedures. Such reimbursements shall be made by the Company on a
timely basis upon submission by Executive of vouchers in accordance with the
Company’s standard policies and procedures.
(f)Reimbursement of Compensation. In the event that payment of any compensation
to Executive is predicated upon the achievement of certain financial results
that subsequently are the subject of a Mandatory Restatement (as defined below)
and a lower payment (or no payment) would have been made to Executive based upon
the restated financial results, Executive shall reimburse the Company the
difference between the amount actually paid and the amount that would have been
payable to Executive reduced by the Net Tax Costs (as defined below), based upon
the restated financial results. Executive’s reimbursement to the Company shall
be made within 30 business days after receiving written notice of the amount
owed and the calculations thereof. A “Mandatory Restatement” shall mean a
restatement of the Company’s financial statement which, in the good faith
opinion of the Company’s public accounting firm, is required to be implemented
pursuant to generally accepted accounting principles, but excluding (i) any
restatement which is required with respect to a particular year as a consequence
of a change in generally accepted accounting rules effective after the
publication of the financial statements for such year, or (ii) any restatement
that (A) in the good faith judgment of the Audit Committee of the Board of
Directors of the Company (“Audit Committee”), is required due to a change in the
manner in which the Company’s auditors interpret the application of generally
accepted accounting principles (as opposed to a change in a prior accounting
conclusion due to a change in the facts upon which such conclusion was based),
or (B) is otherwise required due to events, facts or changes in law or practice
that the Board of Directors of the Company concludes were beyond the control and
responsibilities of Executive and that occurred regardless of Executive’s
diligent and thorough performance of his duties and responsibilities. “Net Tax
Costs” shall mean the net amount of any federal, foreign, state or local income
and employment taxes paid by Executive in respect of the portion of the
compensation subject to reimbursement, after taking into account any and all
available deductions, credits or other offsets allowable to Executive (including
without limit, any deductions permitted under the claim of right doctrine), and
regardless of whether Executive would be required to amend any prior income or
other tax returns.
(g)No Other Compensation or Benefits; Payment; Withholdings. The compensation
and benefits specified in this Section 3 and in Section 4 of this Agreement
shall be in lieu of

2

--------------------------------------------------------------------------------



any and all other compensation and benefits. Payment of all compensation and
benefits to Executive specified in this Section 3 and in Section 4 of this
Agreement (i) shall be made in accordance with the relevant Company policies in
effect from time to time to the extent the same are consistently applied,
including normal payroll practices, and (ii) shall be subject to all legally
required and customary withholdings.
(h)Cessation of Employment. In the event Executive shall cease to be employed by
the Company for any reason, then Executive’s compensation and benefits shall
cease on the date of such event, except as otherwise specifically provided
herein or in any applicable employee benefit plan or program or as required by
law.
(i)Indemnification. The Company shall continue to indemnify Executive in
accordance with, and subject to, the terms of the Indemnification Agreement,
dated August 26, 2014 (the “Indemnification Agreement”), attached here as
Exhibit B. Notwithstanding anything in this Agreement to the contrary, the
rights and obligations of the parties with respect to indemnification (including
dispute resolution, governing law and notice) shall be governed by the
Indemnification Agreement.
4.Compensation Following Termination. Executive shall be entitled only to the
following compensation and benefits upon termination of employment:
(a)General. On any termination of Executive’s employment, he shall be entitled
to:
(i)any accrued but unpaid Base Salary for services rendered through the date of
termination;
(ii)any vacation accrued but unused as of the date of termination;
(iii)any accrued but unpaid expenses required to be reimbursed in accordance
with Section 3(e) of this Agreement;
(iv)receive any benefits to which he may be entitled upon termination, if any,
pursuant to the plans and programs referred to in Sections 3(d) hereof or as may
be required by applicable law; and
(v)receive any amounts or benefits to which he may be entitled upon termination,
if any, pursuant to the plans and agreement referred to in Sections 3(b) and
3(c) hereof in accordance with the terms of such plans and agreements.
(vi)    such rights as he has under the terms of the Indemnification Agreement.
(b)Termination by the Company for Cause; Termination by Executive Without Good
Reason. In the event that Executive’s employment is terminated (i) by the
Company for Cause (as defined below) or (ii) by Executive without Good Reason
(as defined below), Executive shall be entitled only to those items identified
in Section 4(a).
(c)Termination by Reason of Death or Disability. In the event that Executive’s
employment is terminated by reason of Executive’s death or Disability (as
defined below), Executive (or his estate, as the case may be) shall be entitled
only to the following:
(i)those items identified in Section 4(a);
(ii)if Executive (or, following his death, his spouse) timely elects COBRA
continuation coverage, the Company will pay through the COBRA Payment End Date
(as defined below) the monthly premiums for the level of coverage Executive
maintained on the date of termination. The “COBRA Payment End Date” shall be the
earlier of (A) 12 months following the date of termination and (B) the date
Executive becomes employed by a third party and is eligible for coverage under
the group health plan of the new employer. If during the period Executive is
receiving this benefit, Executive obtains new employment and becomes eligible
for coverage under the group benefits plan of the new employer, Executive shall
promptly notify the Company in writing of such eligibility;
(iii)vesting, if any, as may be described pursuant to any applicable equity
award agreement(s).

3

--------------------------------------------------------------------------------



(d)Termination by the Company Without Cause or by Executive for Good Reason. In
the event that Executive’s employment is terminated (i) by the Company without
Cause or (ii) by Executive for Good Reason, Executive shall be entitled only to
the following:
(i)those items identified in Section 4(a);
(ii)if Executive timely elects COBRA continuation coverage, the Company will pay
through the COBRA Payment End Date (as defined above) the monthly premiums for
the level of coverage Executive maintained on the date of termination, provided
that if during the period Executive is receiving this benefit, Executive obtains
new employment and becomes eligible for coverage under the group benefits plan
of the new employer, Executive must promptly notify the Company in writing of
such eligibility;
(iii)an amount equal to 180% of Executive’s Base Salary as of the date of
termination, payable in substantially equal installments during the 12-month
period following the date of termination in accordance with the Company’s normal
payroll practices (the “Severance Pay”); provided, however, that the first
payment shall be on the pay day coinciding with or next following the sixtieth
(60th) day after the date of termination, and such payment shall be equal to the
amounts that would have been paid had payments begun immediately after the date
of termination. Notwithstanding the foregoing, if necessary to comply with
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and applicable administrative guidance and regulations, the payment of
the Severance Pay such sums shall be made as follows: (A) no payments shall be
made for a six-month period following the date of termination, (B) an amount
equal to six months of Severance Pay shall be paid in a lump sum six months and
one day following the date of termination with interest at the applicable
federal rate pursuant to Section 1274 of the Code, and (C) during the period
beginning six months and one day following the date of termination through the
remainder of the 12-month period, payment of the Severance Pay shall be made in
accordance with the Company’s normal payroll practices; and
(iv)     outplacement assistance, subject to and as limited by the terms and
conditions of the Company’s agreement with its third party outplacement
provider.
(e)Definitions of Cause, Good Reason and Disability.
(i)For purposes of this Agreement, the term “Cause” shall mean any of the
following: (A) Executive has willfully misappropriated any funds or property of
the Company or its affiliates, or has willfully destroyed property of the
Company or its affiliates; (B) Executive has committed (1) a felony or (2) any
crime (x) involving fraud, dishonesty or moral turpitude or (y) that materially
impairs Executive’s ability to perform his duties and responsibilities with the
Company or that causes material damage to the Company or its affiliates or their
operations or reputation; (C) Executive has (1) obtained personal profit from
any transaction of or involving the Company or an affiliate of the Company (or
engaged in any activity with the intent of obtaining such a personal profit)
without the prior approval of the Company or (2) engaged in any other willful
misconduct which constitutes a breach of fiduciary duty or the duty of loyalty
to the Company or its affiliates and which has resulted or is reasonably likely
to result in material damage to the Company or its affiliates; (D) Executive’s
material failure to perform his duties with the Company (other than as a result
of total or partial incapacity due to physical or mental illness), provided,
however, that, if susceptible of cure, a termination by the Company for Cause
under this Section 4(e)(i)(D) shall be effective only if, within 20 days
following delivery of a written notice by the Company to Executive that
Executive has materially failed to perform his duties and that reasonably
identifies the reason(s) for such determination, Executive has failed to cure
such failure to perform; (E) Executive’s use of alcohol or drugs has materially
interfered with his ability to perform his duties and responsibilities with the
Company; (F) Executive has knowingly made any untrue statement or omission of a
material nature to the Company or an affiliate of the Company; (G) Executive has
knowingly falsified Company records (or those of one of its affiliates);
(H) Executive has willfully committed any act (1) which is intended to
materially damage the reputation of the Company or an

4

--------------------------------------------------------------------------------



affiliate of the Company or (2) which in fact materially damages the reputation
of the Company or an affiliate; (I) Executive (1) has willfully violated the
Company’s material policies or rules (including, but not limited to, the
Company’s equal employment opportunity policies), which violation has resulted
or is reasonably likely to result in damage to the Company or its affiliates, or
(2) is guilty of gross negligence or willful misconduct in the performance of
his duties with the Company, which has resulted or is reasonably likely to
result in material damage to the Company or its affiliates; (J) Executive has
materially breached a covenant set forth in Section 5 or otherwise materially
violated any confidentiality, non-competition or non-solicitation prohibitions
imposed on Executive under common law or under the terms of any agreement with
the Company; or (K) Executive has willfully obstructed or attempted to obstruct,
or has willfully failed to cooperate with, any investigation authorized by the
Board of Directors of the Company or any governmental or self-regulatory
authority regarding a Company matter.
(ii) For purposes of this Agreement, the term “Good Reason” shall mean any of
the following: (A) the Company removes Executive from a SVP General Counsel
position, other than due to his resignation or for Cause; (B) the Company
decreases or fails to pay the compensation described in Section 3 of this
Agreement (in accordance with, and subject to, such provisions); (C) a material
breach of this Agreement by the Company; (D) Executive’s job site is relocated
to a location which is more than twenty five (25) miles from Stamford,
Connecticut and more than twenty five (25) miles from Executive’s home address,
unless the parties mutually agree in writing to such relocation; (E) material
diminution of Executive’s duties or responsibilities (it being understood by the
parties that a simultaneous increase and decrease of Executive’s duties and
responsibilities shall not constitute Good Reason) or (F) the failure by the
Company to obtain the express written assumption of this Agreement by any
successor to all or substantially all of the Company’s business or operations;
provided, however, that a termination by Executive for Good Reason under this
Section 4(e)(ii) shall be effective only if, within 20 days following delivery
of a written notice by Executive to the Company that Executive is terminating
his employment for Good Reason and that reasonably identified the reason(s) for
such determination, such notice to be given not later than 90 days after the
occurrence (or, if later, the date that Executive becomes aware or reasonably
should have become aware of such occurrence) of the event(s) claimed to
constitute Good Reason, the Company has failed to cure the circumstances giving
rise to Good Reason.
(iii)For purposes of this Agreement, a “Disability” shall occur in the event
Executive is unable to perform the duties and responsibilities contemplated
under this Agreement for a period of either (A) 90 consecutive days or (B) six
months in any 12-month period due to physical or mental incapacity or
impairment. During any period that Executive fails to perform Executive’s duties
hereunder as a result of incapacity or impairment due to physical or mental
illness (the “Disability Period”), Executive shall continue to receive the
compensation and benefits provided by Section 3 of this Agreement until
Executive’s employment hereunder is terminated; provided, however, that the
amount of base compensation and benefits received by Executive during the
Disability Period shall be reduced by the aggregate amounts, if any, payable to
Executive under any disability benefit plan or program provided to Executive by
the Company in respect of such period.
(f)Effect of Material Breach of Section 5 on Compensation Following Termination
of Employment. If, at the time of termination of Executive’s employment or any
time thereafter, Executive is in material breach of any covenant contained in
Section 5 hereof, except as otherwise required by law, Executive shall not be
entitled to any payments (or if payments have commenced, any continued payment)
under this Section 4.
(g)Resignation of Offices Upon Termination. Upon termination of Executive’s
employment for any reason, Executive agrees that he shall resign from all
offices and positions he holds with the Company or any of its affiliates; and
further agrees that he shall execute such documents as shall be reasonably
necessary to give effect to such resignations.
(h)No Further Liability; Release. Other than providing the compensation and
benefits provided for in accordance with this Section 4, the Company and its
directors, officers,

5

--------------------------------------------------------------------------------



employees, subsidiaries, affiliates, stockholders, successors, assigns, agents
and representatives shall have no further obligation or liability to Executive
or any other person under this Agreement. The payment of any amounts pursuant to
this Section 4 (other than payments required by law) is expressly conditioned
upon (i) the delivery by Executive to the Company of a release in form and
substance reasonably satisfactory to the Company of any and all claims Executive
may have against the Company and its directors, officers, employees,
subsidiaries, affiliates, stockholders, successors, assigns, agents and
representatives arising out of or related to Executive’s employment by the
Company and the termination of such employment and (ii) Executive not revoking
such release within seven days of his delivery of the release. The Company shall
provide Executive with the proposed form of such release no later than seven (7)
days following the date of termination, and Executive shall execute such release
no later than fifty-two (52) days after the date of termination.
5.Exclusive Employment; Noncompetition; Nonsolicitation; Nondisclosure of
Proprietary Information; Surrender of Records; Inventions and Patents.
5.1    No Conflict; No Other Employment. During the period of Executive’s
employment with the Company, Executive shall not: (i) engage in any activity
which conflicts or interferes with or derogates from the performance of
Executive’s duties hereunder nor shall Executive engage in any other business
activity, whether or not such business activity is pursued for gain or profit,
except as approved in advance in writing by the Company; provided, however, that
Executive shall be entitled to manage his personal investments and otherwise
attend to personal affairs, including charitable, social and political
activities in a manner that does not unreasonably interfere with his
responsibilities hereunder, or (ii) accept or engage in any other employment,
whether as an employee or consultant or in any other capacity, and whether or
not compensated therefor.
5.2    Noncompetition; Nonsolicitation.
(a)Executive acknowledges and recognizes the highly competitive nature of the
Company’s business and that access to the Company’s confidential records and
proprietary information and exposure to customers, vendors, distributors and
suppliers of the Company renders him special and unique within the Company’s
industry. In consideration of Executive’s continued employment, and any
payment(s) by the Company to Executive of amounts that may hereafter be paid to
Executive pursuant to this Agreement (including, without limitation, pursuant to
Sections 3 and 4 hereof) and other obligations undertaken by the Company
hereunder, Executive agrees that during (i) his employment with the Company, and
(ii) the period beginning on the date of termination of employment and ending 12
months after the date of termination of employment (the “Covered Time”),
Executive shall not, directly or indirectly (whether through affiliates,
relatives, or otherwise), engage (as owner, investor, partner, stockholder,
employer, employee, consultant, advisor, director or otherwise) in any Competing
Business in any Restricted Area (each as defined below), provided that the
provisions of this Section 5.2(a) will not be deemed breached solely because
Executive owns less than 5% of the outstanding common stock of a publicly-traded
company.
(b)In further consideration of any payment(s) by the Company to Executive of
amounts that may hereafter be paid to Executive pursuant to this Agreement
(including, without limitation, pursuant to Sections 3 and 4 hereof) and other
obligations undertaken by the Company hereunder, Executive agrees that during
his employment and the Covered Time, he shall not, directly or indirectly
(whether through affiliates, relatives, or otherwise), (i) solicit, encourage or
attempt to solicit or encourage any of the employees, agents, consultants or
representatives of the Company or any of its affiliates to terminate his, her,
or its relationship with the Company or such affiliate; (ii) solicit, encourage
or attempt to solicit or encourage any of the employees, agents, consultants or
representatives of the Company or any of its affiliates to become employees,
agents, representatives or consultants of any other person or entity; (iii)
solicit or attempt to solicit any customer, vendor, distributor or supplier of
the

6

--------------------------------------------------------------------------------



Company or any of its affiliates in connection with a Competing Business with
respect to any product or service being furnished, made, sold, rented or leased
by the Company or such affiliate; or (iv) persuade or seek to persuade any
customer, vendor, distributor or supplier of the Company or any affiliate to
cease to do business or to reduce the amount of business which such customer,
vendor, distributor or supplier has customarily done or contemplates doing with
the Company or such affiliate, whether or not the relationship between the
Company or its affiliate and such customer, vendor, distributor or supplier was
originally established in whole or in part through Executive’s efforts. For
purposes of this Section 5.2(b) only, during the Covered Time, the terms
“customer,” “vendor,” “distributor,” and “supplier” shall mean a customer,
vendor, distributor or supplier who has done business with the Company or any of
its affiliates within 12 months preceding the termination of Executive’s
employment.
(c)Executive understands that the provisions of this Section 5.2 may limit his
ability to earn a livelihood in a business similar to the business of the
Company or its affiliates but nevertheless agrees and hereby acknowledges that
the consideration provided under this Agreement, including any amounts or
benefits provided under Sections 3 and 4 hereof and other obligations undertaken
by the Company hereunder, is sufficient to justify the restrictions contained in
such provisions. In consideration thereof and in light of Executive’s education,
skills and abilities, which may allow Executive to sufficiently earn a living in
other available industries, Executive agrees that he will not assert in any
forum that any provisions of this Agreement prevent him from earning a living or
otherwise are void or unenforceable or should be held void or unenforceable.
Executive further affirms that Executive has had an opportunity to review this
provision, as well as this Agreement in its entirety, with counsel of
Executive’s choosing.
(d)    For purposes of this Agreement, “Competing Business” shall mean (i) any
business in which the Company is currently engaged, including, but not limited
to, renting and selling equipment and merchandise to the commercial and general
public, including construction equipment, earthmoving equipment, aerial
equipment, aerial work platforms, trench safety equipment, industrial equipment,
landscaping equipment, contractor supplies, and home repair and maintenance
equipment, as well as the buying of companies that engage in such activities
along with the computer hardware and software systems designed, developed and
utilized with respect to any of the foregoing; (ii) any other future business
which the Company engages, or has planned to engage, in to a material extent
during Executive’s employment with the Company; and (iii) any of the entities
identified on Exhibit (A).
(e)    For purposes of this Agreement, “Restricted Area” means (i) the (A)
states of: 1) Alabama, 2) Alaska, 3) Arizona, 4) Arkansas, 5) California, 6)
Colorado, 7) Connecticut, 8) Delaware, 9) Florida, 10) Georgia, 11) Hawaii, 12)
Idaho, 13) Illinois, 14) Indiana, 15) Iowa, 16) Kansas, 17) Kentucky, 18)
Louisiana, 19) Maine, 20) Maryland (including the District of Columbia), 21)
Massachusetts, 22) Michigan, 23) Minnesota, 24) Mississippi, 25) Missouri, 26)
Montana, 27) Nebraska, 28) Nevada, 29) New Hampshire, 30) New Jersey, 31) New
Mexico, 32) New York, 33) North Carolina, 34) North Dakota, 35) Ohio, 36)
Oklahoma, 37) Oregon, 38) Pennsylvania, 39) Rhode Island, 40) South Carolina,
41) South Dakota, 42) Tennessee, 43) Texas, 44) Utah, 45) Vermont, 46) Virginia,
47) Washington, 48) West Virginia, 49) Wisconsin, and 50) Wyoming; and (B)
Canadian Provinces of 1) New Brunswick, 2) Newfoundland and Labrador, 3) Nova
Scotia, 4) Ontario, 5) Prince Edward Island, 6) Quebec, 7) Manitoba, 8)
Saskatchewan, 9) Alberta, and 10) British Columbia; (ii) any state in the United
States and any province in Canada in which the Company conducts any business on
the date of the determination of whether he is engaged in a Competing Business
or at any time within 12 months preceding such date; and (iii) the area within a
200 mile radius of any office or facility of the Company (whether foreign or
domestic) in which the Company conducts any business on the date of the
determination of whether he is engaged in a Competing Business or at any time
within 12 months preceding such date.

7

--------------------------------------------------------------------------------



5.3    Proprietary Information. Executive acknowledges that during the course of
his employment with the Company he will necessarily have access to and make use
of proprietary information and confidential records of the Company and its
affiliates. Executive covenants that he shall not during his employment or at
any time thereafter, directly or indirectly, use for his own purpose or for the
benefit of any person or entity other than the Company, nor otherwise disclose
to any individual or entity, any proprietary information, unless such disclosure
is made in the good faith performance of Executive’s duties hereunder, has been
authorized in writing by the Company, or is otherwise required by law. Executive
acknowledges and understands that the term “proprietary information” includes,
but is not limited to: (a) the software products, programs, applications, and
processes utilized by the Company or any of its affiliates; (b) the name and/or
address of any customer, vendor, distributor or supplier of the Company or any
of its affiliates or any information concerning the transactions or relations of
any customer, vendor, distributor or supplier of the Company or any of its
affiliates with the Company or such affiliate or any of its or their partners,
principals, directors, officers or agents; (c) any information concerning any
product, technology, or procedure employed by the Company or any of its
affiliates but not generally known to its or their customers, vendors,
distributors, suppliers or competitors, or under development by or being tested
by the Company or any of its affiliates but not at the time offered generally to
customers, vendors, distributors or suppliers; (d) any information relating to
the computer software, computer systems, pricing or marketing methods, sales
margins, cost of goods, cost of material, capital structure, operating results,
borrowing arrangements or business plans of the Company or any of its
affiliates; (e) any information which is generally regarded as confidential or
proprietary in any line of business engaged in by the Company or any of its
affiliates; (f) any business plans, budgets, advertising or marketing plans; (g)
any information contained in any of the written or oral policies and procedures
or manuals of the Company or any of its affiliates; (h) any information
belonging to customers, vendors, distributors or suppliers of the Company or any
of its affiliates or any other person or entity which the Company or any of its
affiliates has agreed to hold in confidence; (i) any inventions, innovations or
improvements covered by this Agreement; (j) information regarding the Company’s
current employees and their assigned duties and compensation; and (k) all
written, graphic, electronic, digital, and other material relating to any of the
foregoing. Executive acknowledges and understands that information that is not
novel or copyrighted or patented or a trade secret may nonetheless be
proprietary information. The term “proprietary information” shall not include
information that is or becomes generally available to and known by the public
through no direct or indirect efforts of Executive or information that is or
becomes available to Executive on a non-confidential basis from a source other
than the Company, any of its affiliates, or the directors, officers, employees,
partners, principals or agents of the Company or any of its affiliates (other
than as a result of a breach of any obligation of confidentiality).
5.4    Confidentiality and Surrender of Records. Executive shall not during his
employment or at any time thereafter (irrespective of the circumstances under
which Executive’s employment by the Company terminates), except as required by
law, directly or indirectly publish, make known or in any fashion disclose any
confidential records to, or permit any inspection or copying of confidential
records by, any individual or entity other than in the course of such
individual’s or entity’s employment or retention by the Company. Upon
termination of employment for any reason or request by the Company, Executive
shall deliver promptly to the Company all property and records of the Company or
any of its affiliates, including, without limitation, all confidential records.
For purposes hereof, “confidential records” means all correspondence, reports,
memoranda, files, manuals, books, lists, financial, operating or marketing
records, magnetic tape, digital, or electronic or other media or equipment of
any kind which may be in Executive’s possession or under his control or
accessible to him which contain any proprietary information. All property and
records of the Company and any of its affiliates (including, without limitation,
all confidential records) shall be and remain the sole property of the Company
or such affiliate during Executive’s employment with the Company and thereafter.
Executive

8

--------------------------------------------------------------------------------



understands that nothing in this Agreement prevents Executive from cooperating
with any government investigation, making a truthful statement or complaint to
law enforcement or a government agency, testifying under oath to law enforcement
or a government agency, or from complying with a properly-served and
lawfully-issued subpoena or similar order issued by a government agency or court
of competent jurisdiction.
5.5    Inventions and Patents. All inventions, innovations or improvements
(including policies, procedures, products, improvements, software, ideas and
discoveries, whether patent, copyright, trademark, service mark, or otherwise)
conceived or made by Executive, either alone or jointly with others, in the
course of his employment by the Company, belong to the Company. Executive will
promptly disclose in writing such inventions, innovations or improvements to the
Company and perform all actions reasonably requested by the Company to establish
and confirm such ownership by the Company, including, but not limited to,
cooperating with and assisting the Company in obtaining patents, copyrights,
trademarks, or service marks for the Company in the United States and in foreign
countries.
5.6    Enforcement. Executive acknowledges and agrees that, by virtue of his
position, his services and access to and use of confidential records and
proprietary information, any violation by him of any of the undertakings
contained in this Section 5 would cause the Company and/or its affiliates
immediate, substantial and irreparable injury for which it or they have no
adequate remedy at law. Accordingly, Executive agrees and consents to the entry
of an injunction or other equitable relief by a court of competent jurisdiction
restraining any violation or threatened violation of any undertaking contained
in this Section 5. Executive waives posting by the Company or its affiliates of
any bond otherwise necessary to secure such injunction or other equitable
relief. Rights and remedies provided for in this Section 5 are cumulative and
shall be in addition to rights and remedies otherwise available to the parties
hereunder or under any other agreement or applicable law.
6.Assignment and Transfer.
(a)Company. This Agreement shall inure to the benefit of and be enforceable by,
and may be assigned by the Company without Executive’s consent to, any purchaser
of all or substantially all of the Company’s business or assets, any successor
to the Company or any assignee thereof (whether direct or indirect, by purchase,
merger, consolidation or otherwise).
(b)Executive. The parties hereto agree that Executive is obligated under this
Agreement to render personal services of a special, unique, unusual,
extraordinary and intellectual character, thereby giving this Agreement special
value. Executive’s rights and obligations under this Agreement shall not be
transferable by Executive by assignment or otherwise, and any purported
assignment, transfer or delegation thereof shall be void; provided, however,
that if Executive shall die, all amounts then payable to Executive hereunder
shall be paid in accordance with the terms of this Agreement to Executive’s
estate.
7.Miscellaneous.
(a)Other Obligations. Executive represents and warrants that neither Executive’s
employment with the Company nor Executive’s performance of Executive’s
obligations hereunder will conflict with or violate or otherwise are
inconsistent with any other obligations, legal or otherwise, which Executive may
have. Executive covenants that he shall perform his duties hereunder in a
professional manner and not in conflict or violation, or otherwise inconsistent
with other obligations legal or otherwise, which Executive may have.
(b)Nondisclosure. Executive will not disclose to the Company, use, or induce the
Company to use, any proprietary information, trade secrets or confidential
business information of others.

9

--------------------------------------------------------------------------------



(c)Cooperation. Following termination of employment with the Company for any
reason, Executive shall cooperate with the Company, as reasonably requested by
the Company, to effect a transition of Executive’s responsibilities and to
ensure that the Company is aware of all matters being handled by Executive. The
Company shall (i) pay Executive a per diem fee based on Executive’s Base Salary
for work performed in connection with such obligation, provided that Executive
shall not be entitled to receive per diem fees in respect of cooperation
provided during any period for which Executive is receiving payments pursuant to
Section 4 above and further provided that such work shall be approved in advance
in writing by the Company and (ii) reimburse Executive’s reasonable expenses
incurred in connection with such pre-approved work.
(d)Assistance in Proceedings, Etc. Executive shall, during and after his
employment, upon reasonable notice, furnish such information and proper
assistance to the Company as may reasonably be required by the Company in
connection with any legal or quasi-legal proceeding, including any external or
internal investigation, involving the Company or any of its affiliates. The
Company shall (i) pay Executive a per diem fee based on Executive’s Base Salary
(with portions of days being aggregated to form days of eight hours) for
material work performed in connection with such obligations (i.e., Executive is
required to attend a meeting or spend more than one hour during a day responding
to or otherwise participating in telephone, email, or telecopy communications)
subsequent to termination of Executive’s employment with the Company, provided
that (A) such work is approved in advance in writing by the Company, (B) no
payments shall be due in connection with assistance provided during any period
for which Executive is receiving payments pursuant to Section 4 above and (C) no
payments shall be due for any time Executive spends testifying before the U.S.
Securities and Exchange Commission or in any proceeding; and (ii) reimburse
Executive’s reasonable expenses incurred in connection with the foregoing
obligations.
(e)Mitigation. Executive shall not be required to mitigate damages or the amount
of any payment provided to him under Section 4 of this Agreement by seeking
other employment or otherwise, nor shall the amount of any payments provided to
Executive under Section 4 be reduced by any compensation earned by Executive as
the result of employment by another employer after the termination of
Executive’s employment or otherwise.
(f)No Right of Set-off Etc. The obligation of the Company to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including without
limitation, set-off, counterclaim, recoupment, defense or other claim, right or
action which the Company may have against Executive or others.
(g)Protection of Reputation. During Executive’s employment with the Company and
thereafter, Executive agrees that he will take no action which is intended, or
would reasonably be expected, to harm the reputation of the Company or any of
its affiliates or which would reasonably be expected to lead to unwanted or
unfavorable publicity to the Company or its affiliates. Nothing herein shall
prevent Executive from making any truthful statement in connection with any
investigation by the Company or any governmental authority or in any legal
proceeding.
(h)Governing Law. This Agreement shall be governed by and construed (both as to
validity and performance) and enforced in accordance with the internal laws of
the State of Connecticut applicable to agreements made and to be performed
wholly within such jurisdiction, without regard to the principles of conflicts
of law or where the parties are located at the time a dispute arises.
(i)Arbitration.
(i)General. Executive and the Company specifically, knowingly, and voluntarily
agree that they shall use final and binding arbitration to resolve any dispute
(an “Arbitrable Dispute”) between Executive, on the one hand, and the Company
(or any affiliate of the Company), on the other hand. This arbitration agreement
applies to all matters arising out of or related to this Agreement, any other
agreement between Executive and the Company, or Executive’s employment with the
Company or the termination thereof, including without limitation disputes about
the validity, interpretation, or effect

10

--------------------------------------------------------------------------------



of this Agreement, or alleged violations of it, any payments due hereunder and
all claims arising out of any alleged discrimination, harassment or retaliation,
including, but not limited to, those covered by Title VII of the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act of 1967, as
amended, and the Americans With Disabilities Act or any other federal, state or
local law relating to discrimination in employment, provided, however, that
disputes under the Indemnification Agreement shall not be arbitrable pursuant to
this provision.
(ii)Injunctive Relief. Notwithstanding anything to the contrary contained
herein, the Company and any affiliate of the Company (if applicable) shall have
the right to seek injunctive or other equitable relief from a court of competent
jurisdiction to enforce Section 5 of this Agreement. For purposes of seeking
enforcement of Section 5, the Company and Executive hereby exclusively consent
to the jurisdiction of: any state court sitting in Fairfield County,
Connecticut; any federal court in the District of Connecticut; or any state or
federal court sitting in the City, County, and State of New York.
(iii)The Arbitration. Any arbitration pursuant to this Section 7(i) will take
place within Fairfield County, Connecticut or within New York, New York, under
the auspices of the American Arbitration Association, in accordance with the
Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association then in effect, and before a panel of three arbitrators
selected in accordance with such rules. Judgment upon the award rendered by the
arbitrators will be final and binding on both parties and may be entered in: any
state court sitting in Fairfield County, Connecticut; any federal court in the
District of Connecticut; or any state or federal court sitting in the City,
County, and State of New York.
(iv)Fees and Expenses. In any arbitration or action for injunctive relief
pursuant to this Agreement except as otherwise required by law, each party shall
be responsible for the fees and expenses of its own attorneys and witnesses, and
the fees and expenses of the arbitrators shall be divided equally between the
Company, on the one hand, and Executive, on the other hand.
(v)Exclusive Forum. Except as permitted by Section 7(i)(ii) hereof, arbitration
in the manner described in this Section 7(i) shall be the exclusive forum for
any Arbitrable Dispute. Except as permitted by Section 7(i)(ii), should
Executive or the Company attempt to resolve an Arbitrable Dispute by any method
other than arbitration pursuant to this Section 7(i), the responding party shall
be entitled to recover from the initiating party all damages, expenses, and
attorneys’ fees incurred as a result of that breach.
(j)Section 409A of the Code. The Company makes no representations regarding the
tax implications of the compensation and benefits to be paid to Executive under
this Agreement, including, without limit, under Section 409A of the Code and
applicable guidance and regulations thereunder. It is the intention of the
parties that payments and benefits under this Agreement be interpreted to be
exempt from or in compliance with Section 409A and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be exempt from or in
compliance with Section 409A. Notwithstanding anything herein to the contrary,
if (i) at the time of Executive’s “separation from service” (as defined in
Treas. Reg. Section 1.409A-1(h)) with the Company other than as a result of
death, (ii) Executive is a “specified employee” (as defined in Section
409A(a)(2)(B)(i)), (iii) one or more of the payments or benefits received or to
be received by Executive pursuant to this Agreement would constitute deferred
compensation subject to Section 409A, and (iv) the deferral of the commencement
of any such payments or benefits otherwise payable hereunder as a result of such
separation of service is necessary in order to prevent any accelerated or
additional tax under Section 409A, then the Company will defer the commencement
of the payment of any such payments or benefits hereunder to the extent
necessary (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
separation from service with the Company (or the earliest date as is permitted
under Section 409A of the Code). Any payment deferred during such six-month
period shall be paid in a lump sum on the day following such six-month period
with interest at the

11

--------------------------------------------------------------------------------



applicable federal rate pursuant to Section 1274 of the Code. Any remaining
payments or benefits shall be made as otherwise scheduled under this Agreement.
Furthermore, to the extent any other payments of money or other benefits due to
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A,
or otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner determined by the Company that does not cause such an
accelerated or additional tax. To the extent any reimbursements or in-kind
benefits due to Executive under this Agreement constitute deferred compensation
under Section 409A of the Code, any such reimbursements or in-kind benefits
shall be paid to Executive in a manner consistent with Treas. Reg. Section
1.409A-3(i)(1)(iv). Each payment made under this Agreement shall be designated
as a “separate payment” within the meaning of Section 409A.
(k)Entire Agreement. This Agreement (including the plans and agreements
referenced in Section 3) contains the entire agreement and understanding between
the parties hereto in respect of Executive’s employment and supersedes, cancels
and annuls any prior or contemporaneous written or oral agreements,
understandings, commitments and practices between them respecting Executive’s
employment.
(l)Amendment. This Agreement may be amended only by a writing which makes
express reference to this Agreement as the subject of such amendment and which
is signed by Executive and, on behalf of the Company, by its duly authorized
officer.
(m)Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction or arbitration panel to be invalid or unenforceable to
any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by law.
If any provision of this Agreement, or any part thereof, is held to be invalid
or unenforceable because of the scope or duration of or the area covered by such
provision, the parties hereto agree that the court or arbitration panel making
such determination shall reduce the scope, duration and/or area of such
provision (and shall substitute appropriate provisions for any such invalid or
unenforceable provisions) in order to make such provision enforceable to the
fullest extent permitted by law and/or shall delete specific words and phrases,
and such modified provision shall then be enforceable and shall be enforced. The
parties hereto recognize that if, in any judicial or arbitral proceeding, a
court or arbitration panel shall refuse to enforce any of the separate covenants
contained in this Agreement, then that invalid or unenforceable covenant
contained in this Agreement shall be deemed eliminated from these provisions to
the extent necessary to permit the remaining separate covenants to be enforced.
In the event that any court or arbitration panel determines that the time period
or the area, or both, are unreasonable and that any of the covenants is to that
extent invalid or unenforceable, the parties hereto agree that such covenants
will remain in full force and effect, first, for the greatest time period, and
second, in the greatest geographical area that would not render them
unenforceable, and that the court or arbitration panel may enforce each
provision to the fullest extent enforceable even if such particular provision is
not expressly divisible.
(n)Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive. As used herein, the words “day” or “days”
shall mean a calendar day or days.
(o)Nonwaiver. Neither any course of dealing nor any failure or neglect of either
party hereto in any instance to exercise any right, power or privilege hereunder
or under law shall constitute a waiver of any other right, power or privilege or
of the same right, power or privilege in any

12

--------------------------------------------------------------------------------



other instance. All waivers by either party hereto must be contained in a
written instrument signed by the party to be charged and, in the case of the
Company, by its duly authorized officer.
(p)Notices. Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered or if sent by registered or
certified mail, postage prepaid, with return receipt requested, addressed: (i)
in the case of the Company, to United Rentals, Inc., 100 First Stamford Place -
Suite 700, Stamford, CT 06902 attn: General Counsel; and (ii) in the case of
Executive, to Executive’s last known address as reflected in the Company’s
records, or to such other address as Executive shall designate by written notice
to the Company. Any notice given hereunder shall be deemed to have been given at
the time of receipt thereof by the person to whom such notice is given if
personally delivered, on the date following delivery to an overnight delivery
service for next day delivery prior to such service’s deadline for such
delivery, or on the date that is three days after the date of mailing if sent by
registered or certified mail.
(q)Survival. Cessation or termination of Executive’s employment with the Company
shall not result in termination of this Agreement or the Indemnification
Agreement. The respective obligations of Executive and the Company as provided
in the Indemnification Agreement, and Sections 4, 5, 6 and 7 of this Agreement
shall survive cessation or termination of Executive’s employment hereunder.
(r)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument. Signatures delivered by facsimile
shall be effective for all purposes.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed on
its behalf by an officer thereunto duly authorized and Executive has duly
executed this Agreement, all as of the date and year first written above.


UNITED RENTALS, INC.
EXECUTIVE:
By:/s/ Michael Kneeland
/s/ Craig Pintoff
Name: Michael Kneeland
Title: President and CEO
Craig Pintoff


13

--------------------------------------------------------------------------------





EXHIBIT A
Aggreko
Ahern Rentals Inc.
American Equipment Company
Ashtead Group Plc
Atlas Copco Group
Atlas Copco Rental Service
BlueLine Rental, LLC
Caterpillar Inc.
CAT Rental
Deere & Co.
GE Capital equipment leasing divisions
Golder Thoma
H & E Equipment Services
Hertz Equipment Rental Corp.
Home Depot
Mobile Mini, Inc.
National Equipment Services, Inc.
Nations Rent, Inc.
Neff Corporation
RentX Industries, Inc.
Sunstate Equipment Co.
Sunbelt Rentals Inc.
Any company on the “RER 100” list
Any affiliate of any of the foregoing.





14